Case 2:17-cv-11879-DPH-RSW ECF No. 92, PageID.4319 Filed 05/05/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


HORIZON GLOBAL AMERICAS,
INC.

              Plaintiff,                          No. 17-11879
v.                                                District Judge Denise Page Hood
                                                  Magistrate Judge R. Steven Whalen

CURT MANUFACTURING, LLC,
              Defendant.
                                        /

                                         ORDER
       For the reasons and under the terms stated on the record on May 5, 2020,

Plaintiff’s Motion to Compel [ECF No. 82] is DENIED.
       IT IS SO ORDERED.

                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            United States Magistrate Judge
Dated: May 5, 2020




                              CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing document was sent to parties of record on
May 5, 2020 electronically and/or by U.S. mail.
                                            s/Carolyn M. Ciesla
                                            Case Manager
